Citation Nr: 1524989	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michele Mansmann, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a September 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran's claim seeks service connection for PTSD.  The record reveals diagnoses of PTSD, bipolar disorder, anxiety disorder, and schizoaffective disorder.  Applying the Court's ruling in Clemons, the issue on appeal encompasses service connection for any psychiatric disability in addition to PTSD. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded to submit a second inquiry to the Joint Services Records Research Center (JSRRC), and to provide an examination to determine the nature and etiology of the Veteran's psychiatric disability.  

Though the JSRRC made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors in August 2009, the Veteran has submitted more specific information as to the particulars of the events to which he relates his psychiatric problems.  At his September 2012 hearing, he described two stressful events.  The first happened on October 23, 1969, at Special Action Civil Affairs in Okinawa, Japan in which he claims that he was involved in burning down the house of a civilian woman on the edge of the military property.  The second incident occurred in January 19, 1970.  In that incident, the Veteran alleges that, under duress, he was forced to engage in the murder of a family of civilians along with a group of Marines from Camp Schwab, in the area in between his base and Camp Schwab.  As he has now provided particulars as to the stressor events that he asserts caused his psychiatric disability, these descriptions must be submitted to the JSRRC for verification.  The Board notes that the Veteran's attorney specifically requested that VA seek such verification from the JSRRC.  See September 2012 Transcript, at 22.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to attempt to verify whether the incidents of October 1969 and January 1970 occurred in the area immediately surrounding the Special Action Civil Affairs base and Camp Schwab in and around Okinawa, Japan.  

Any additional action necessary for independent verification of the Veteran's alleged stressors, to include follow-up action requested by the JSRRC, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and his representative and afford them the opportunity to respond.  

2.  If and only if a stressor is verified, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric disability.  The examiner is to be provided the claims file, as well as any related electronic records, for review, and should indicate in the ensuing report that such review occurred.

The examiner is asked to review the entire file and is informed of the following facts:

* The Veteran served on active duty from April 1968 to April 1970.

* He was first hospitalized for psychiatric symptoms in November 1989.  At that time, he reported auditory hallucinations from his mother and the belief that his neighbors were watching him and trying to follow him.  The provisional diagnosis was major depression, recurrent type, with psychotic features.  The final diagnosis was bipolar disorder, manic type, with psychotic features.

* He was hospitalized again in December 1999 for what was characterized as "bizarre behavior."  He complained of hearing voices of his mother.  He was described as "very paranoid."  The diagnosis entered was psychotic disorder, not otherwise specified.

* The Veteran was hospitalized in January 2005 with reports of a paranoid delusion that he was being brainwashed to kill the president.  He was described as having pressured speech, irritability with agitation, grandiose delusions, insomnia and racing thoughts.  He was diagnosed with bipolar disorder, manic, with psychotic features.

* The Veteran was hospitalized again in January 2007 with increased disorganized behavior, irritability, inability to sleep, visual and auditory hallucinations, flashbacks and nightmares of his previous military experiences over several months.  He was diagnosed with schizoaffective disorder and posttraumatic stress disorder, prolonged.  

The examiner is asked to identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, is it at least as likely as not (50 percent probability or higher) that the Veteran has a psychiatric disability, to include PTSD, related to a verified stressor event in service?  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

